Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 7, 9 – 19, 21 and 47 – 53 are allowable, because prior art does not teach:
(Claim 1)  wherein each of the first and second gate structures comprises an inner sidewall adjacent the connection region and an outer sidewall opposite the inner sidewall, and each of the first and second gate structures comprises a gate dielectric layer defining the outer sidewall,
an inter-gate dielectric layer defining the inner sidewall, and a gate electrode between the gate dielectric layer and the inter-gate dielectric layer.
(Claim 21)  a deep shielding region in the drift region, the deep shielding region beneath the first gate structure and the second gate structure, the deep shielding region having a second conductivity type that is different from the first conductivity type; and
a connection region protruding from the deep shielding region and separating the first gate structure and the second gate structure from each other,
wherein the deep shielding region is a single deep shielding region, and each of the first and second gate structures vertically overlaps the deep shielding region.
(Claim 50) a deep shielding region in the drift region, the deep shielding region beneath the first gate structure and the second gate structure, the deep shielding region having a second conductivity type that is different from the first conductivity type; and
a connection region extending between the first gate structure and the second gate structure,
wherein the first gate structure and the second gate structure are spaced apart from each other in a first direction, and the connection region protrudes from a center portion of a top surface of the deep shielding region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The examiner has reviewed prior art in light of applicant’s comments and amendment. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
July 16, 2022